—Appeal by the defendant from a judgment of the County Court, Suffolk County (Cacciabaudo, J.), rendered August 8, 1991, convicting him of criminal possession of stolen property in the third degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
It is well-settled that a plea of guilty forfeits the right to appellate review of the denial of a motion to dismiss the indictment for violation of the statutory right to a speedy trial (People v O’Brien, 56 NY2d 1009; People v Friscia, 51 NY2d 845; People v Velez, 179 AD2d 834; People v Wade, 139 AD2d 610; People v Jackson, 178 AD2d 305). Therefore, regardless of whether the defendant consented to his attorney’s waiver of the statutory time period, his subsequent plea of guilty operated to waive any claim he may have had to seek dismissal of the action based upon the People’s alleged violation of CPL 30.30.
The defendant’s constitutional right to a speedy trial was not violated since he failed to demonstrate that his defense was in any way impaired by reason of the delay (see, Barker v Wingo, 407 US 514, 530; People v Lawrence, 64 NY2d 200; People v Taranovich, 37 NY2d 442; People v Calamese, 150 AD2d 474).
We have considered the defendant’s remaining contentions, including those raised in his supplemental pro se brief, and find them to be without merit. Thompson, J. P., Rosenblatt, Ritter and Santucci, JJ., concur.